ORDER
This petition for writ of certiorari seeks review of a Superior Court order compelling petitioner James T. McCormick, an attorney subpoenaed by the RISDIC Commission, to provide to the commission’s counsel information which McCormick asserts is shielded from disclosure by the attorney-client privilege. Specifically, McCormick has been compelled to provide the commission with the names and addresses of clients who had requested that McCormick prepare for them certain articles of incorporation. In addition to invoking the privilege as a bar to disclosing client identities, the memoranda accompanying the petition further assert the claim that Rule 3.8(f) of the Rules of Professional Conduct is binding upon the commission and its counsel.
We have carefully reviewed the arguments contained in the memoranda submitted by counsel for the various parties herein, and we conclude that the petition is without merit. The limited information which McCormick has been compelled to provide to Special Counsel in this case, namely, the disclosure of client names and addresses, does not implicate the attorney-client privilege under these circumstances. Further, since this proceeding is not criminal in nature, and since the RISDIC commission and its counsel are not a prosecuto-rial arm of the state, we conclude that the commission and its counsel are not bound by Rule 3.8(f) of the Rules of Professional Conduct.
Accordingly, the petition for writ of cer-tiorari and motion for stay are denied.
MURRAY and SHEA, JJ., did not participate.